     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 1 of 9 Page ID #:1



     Carlos C. Alsina-Batista (CA Bar #327286)
1
     The Law Offices of Jeffrey Lohman, P.C
2    28544 Old Town Front St., Suite 201
     Temecula, CA 92590
3
     T: (657) 363-3331
4    F: (714) 888-4528
     E: CarlosA@jlohman.com
5    Attorneys for Plaintiff, Kylie Galletti
6
                    IN THE UNITED STATES DISTRICT COURT
7
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
8                           LOS ANGELES DIVISION
9
     Kylie Galletti,                           Case No.:
10
                  Plaintiff,                   PLAINTIFF’S COMPLAINT FOR
11                                             DAMAGES
           v.
12                                                 1. Violations of the Telephone
                                                      Consumer Protection Act;
13
     JPMorgan Chase Bank, N.A.,
                                                   2. Violations of the Rosenthal
14                Defendant.                          Fair Debt Collection Practices
                                                      Act
15

16

17

18
        NOW COMES, Plaintiff, Kylie Galletti, by her attorney, and alleges the
19
     following against Defendant JPMorgan Chase Bank, N.A.:
20

21         1.     Plaintiff brings this action on behalf of herself individually seeking

22   damages and any other available legal or equitable remedies resulting from the
23
     illegal actions of Defendant, in negligently, knowingly, and/or willfully contacting
24
     Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
25


                                             -1-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 2 of 9 Page ID #:2



     Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and in violation of
1

2    California’s Rosenthal Fair Debt Collection Practices Act (hereinafter “RFDCPA”),
3
     Ca Civ. Code § 1788.17.
4
           2.     The TCPA was legislated to prevent companies like JPMorgan Chase
5

6
     Bank, N.A. from invading Americans’ privacy by stopping abusive “robo-calls.”

7    The legislative history “described these calls as ‘the scourge of modern civilization,
8
     they wake us up in the morning; they interrupt our dinner at night; they force the
9
     sick and elderly out of bed; they hound us until we want to rip the telephone out of
10

11   the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to

12   give telephone subscribers another option: telling the autodialers to simply stop
13
     calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir.
14
     2014).
15

16         3.     When enacting the Rosenthal Fair Debt Collection Practices Act, CA
17   Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
18
     and purpose declaration:
19
            (a)(1) The banking and credit system and grantors of credit to consumers
20
          are dependent upon the collection of just and owing debts. Unfair or
21
          deceptive collection practices undermine the public confidence which is
22        essential to the continued functioning of the banking and credit system and
23
          sound extensions of credit to consumers.
            (2) There is need to ensure that debt collectors and debtors exercise their
24
          responsibilities to another with fairness and honesty and due regard or the
25        rights of the other.

                                              -2-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 3 of 9 Page ID #:3



            (b) It is the purpose of this title to prohibit debt collectors from engaging
1
          in unfair or deceptive acts of practices in the collection of consumer debts
2
          and to require debtors to act fairly in entering into and honoring such debts,
3         as specified in this title.
4
                                  JURISDICTION AND VENUE
5
           4.     Subject-matter jurisdiction of this Court arises under 28 U.S.C. § 1331
6

7    and 47 U.S.C. § 227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S.

8    368 (2012), holding that federal and state courts have concurrent jurisdiction over
9
     private suits arising under the TCPA. Supplemental jurisdiction over the state law
10
     claim exists pursuant to 28 U.S.C. § 1367.
11

12         5.     Venue is proper in the United States District Court for the Central

13   District of California pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides
14
     within this district and a substantial part of the events or omissions giving rise to the
15
     herein claims occurred within this District.
16

17                                         PARTIES
18
           6.     Plaintiff is a natural person residing in Los Angeles County, in the city
19
     of Lakewood, California.
20

21
           7.     Defendant is a nationally chartered bank, doing business in the state of

22   California, with its principal place of business located in Columbus, Ohio. Defendant
23
     is a “person,” as defined by 47 U.S.C. §153 (39).
24
           8.     At all times relevant to this Complaint, Defendant has acted through its
25


                                               -3-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 4 of 9 Page ID #:4



     agents employees, officers, members, directors, corporate affiliates, heirs,
1

2    successors, assignees and assignors, principals, corporate affiliates, trustees,
3
     sureties, subrogees, representatives and insurers.
4
                               FACTUAL ALLEGATIONS
5

6
           9.     At all relevant times, Defendant acted as a “debt collector” within the

7    meaning of Cal. Civ. Code §1788.2(c).
8          10.    Defendant has been attempting to collect on a debt from credit that was
9
     extended primarily for personal, family, or household purposes, and was therefore a
10
     “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2 (e)
11
     of the Rosenthal Act.
12
           11.    Defendant placed collection calls to Plaintiff seeking and attempting to
13

14
     collect on alleged debts incurred through purchases made on credit issued by

15   Defendant.
16         12.    Defendant placed collection calls to Plaintiff’s cellular telephone at
17   phone number (909) XXX-1453.
18
           13.    Defendant placed collection calls to Plaintiff from various phone
19
     numbers including, but not limited to (847) 426-9138, (402) 220-4351, (847) 488-
20
     2996, (847) 488-2949, (407) 732-2415, (813) 372-1900, (210) 520-0004, (847) 426-
21

22
     9145, (847) 488-2001, (314) 889-2858 and (800) 945-2000.

23         14.    On information and belief based on the considerable volume, timing

24   and frequency of the calls, and per Defendant’s prior business practices,
25


                                             -4-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 5 of 9 Page ID #:5



     Defendant’s calls were placed with an automatic telephone dialing system (“auto-
1

2    dialer”).

3           15.   Defendant used an “automatic telephone dialing system”, as defined
4    by 47 U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
5
     a consumer debt allegedly owed by Plaintiff, Kylie Galletti.
6
            16.   Defendant’s calls were not for emergency purposes, as contemplated
7
     by 47 U.S.C. § 227(b)(1)(A).
8
            17.   Defendant’s calls were placed to a telephone number assigned to a
9

10   cellular telephone service for which Plaintiff incurs a charge for incoming calls,

11   either on a per-call or flat-fee basis, within the purview of 47 U.S.C. § 227(b)(1).
12          18.   Defendant never received Plaintiff’s “prior express consent” to receive
13
     calls using an automatic telephone dialing system or an artificial or prerecorded
14
     voice on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
15
            19.   On or about June 17, 2019, Plaintiff called into Defendant’s company
16
     at phone number (847) 426-9138. Plaintiff spoke with Defendant’s representative
17

18   who identified himself as “Richard” with “unique ID L283462,” identified herself

19   with her personal information, and requested that Defendant cease calling her
20   cellular phone.
21
            20.   During the conversation, Plaintiff gave Defendant her full name, the
22
     last 4 digits of her social security number and telephone number, in order to assist
23
     Defendant in accessing her account before asking Defendant to stop calling her cell
24

25


                                              -5-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 6 of 9 Page ID #:6



     phone. The request for calls to stop was acknowledged by Defendant’s
1

2    representative.

3          21.    Plaintiff revoked any consent, explicit, implied, or otherwise, to call
4    her cellular telephone and/or to receive Defendant’s calls using an automatic
5
     telephone dialing system in her conversation with Defendant’s representative on
6
     June 17, 2019.
7
           22.    Despite Plaintiff’s request to cease, Defendant placed autodialed calls
8
     to Plaintiff after June 17, 2019.
9

10         23.    Despite Plaintiff’s request that Defendant cease placing automated

11   collection calls to Plaintiff via the use of an automatic telephone dialing system,
12   Defendant continued to place at least one hundred five (105) telephone calls using
13
     an automatic telephone dialing system to Plaintiff’s cellular telephone. The repeated
14
     contacts were made with the expectation that Plaintiff would succumb to the
15
     harassing behavior and ultimately make a payment, despite her articulated inability
16
     to pay.
17

18       FIRST CAUSE OF ACTION -NEGLIGENT VIOLATIONS OF THE
          TELEPHONE CONSUMER PROTECTION ACT - 47 U.S.C. § 227
19
           24.    Plaintiff repeats and incorporates by reference into this cause of action
20

21   the allegations set forth above at Paragraphs 1-23.
22         25.    The foregoing acts and omissions of Defendant constitute numerous
23
     and multiple negligent violations of the TCPA, including but not limited to each and
24
     every one of the above cited provisions of 47 U.S.C. § 227 et seq.
25


                                             -6-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 7 of 9 Page ID #:7



            26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
1

2    seq., Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
3
     every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
4
            27.    Plaintiff is also entitled to injunctive relief prohibiting such conduct in
5

6
     the future.

7        SECOND CAUSE OF ACTION - KNOWING AND/OR WILLFUL
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
8
                         47 U.S.C. § 227 et. seq.
9

10          28.    Plaintiff repeats and incorporates by reference into this cause of action

11   the allegations set forth above at Paragraphs 1-23.
12
            29.    The foregoing acts and omissions of Defendant constitute numerous
13
     and multiple knowing and/or willful violations of the TCPA, including but not
14

15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

16   seq.
17
            30.    As a result of Defendant’s knowing and/or willful violations of 47
18
     U.S.C. § 227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
19

20   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
21
     227(b)(3)(C).
22
            31.    Plaintiff is also entitled to injunctive relief prohibiting such conduct in
23

24
     the future.

25


                                               -7-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 8 of 9 Page ID #:8



                            THIRD CAUSE OF ACTION
1
                 DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
2                COLLECTION PRACTICES ACT - CA CIV CODE § 1788.17
3
            32.     Plaintiff repeats and incorporates by reference into this cause of action
4
     the allegations set forth above at Paragraphs 1-23.
5

6
            33.     Defendant violated the RFDCPA based on the following:

7                 a. Defendant violated the §1788.17 of the RFDCPA by continuously
8
                    failing to comply with the statutory regulations contained within the
9
                    FDCPA, 15 U.S.C. § 1692 et seq.
10

11                                  PRAYER FOR RELIEF

12          WHEREFORE, Plaintiff, Kylie Galletti, respectfully requests judgment be
13
     entered against Defendant, JPMorgan Chase Bank, N.A., for the following:
14
                                   FIRST CAUSE OF ACTION
15

16          34.     For statutory damages of $500.00 multiplied by the number of
17   negligent violations of the TCPA alleged herein one hundred five (105) for a total
18
     of fifty-two thousand five hundred dollars ($52,500.00); and
19
            35.     Actual damages and compensatory damages according to proof at time
20
     of trial.
21
                                 SECOND CAUSE OF ACTION
22

23          36.     For statutory damages of $1,500.00 multiplied by the number of

24   knowing and/or willful violations of TCPA alleged herein one hundred five (105)
25
     for a total of one hundred fifty-seven thousand five hundred dollars ($157,500.00);

                                               -8-
     Case 2:20-cv-03904-PA-AFM Document 1 Filed 04/29/20 Page 9 of 9 Page ID #:9



     and,
1

2           37.   Actual damages and compensatory damages according to proof at time
3    of trial;
4                                  THIRD CAUSE OF ACTION

5           38.   Declaratory judgment that Defendant’s conduct violated the Rosenthal
6    Fair Debt Collection Practices Act;
7           39.   Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
8    Collection Practices Act, Cal. Civ. Code §1788.30(b);
9           40.   Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair
10   Debt Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
11          41.   Actual damages and compensatory damages according to proof at time
12   of trial.
13                            ON ALL CAUSES OF ACTION
14          42.   Actual damages and compensatory damages according to proof at time
15   of trial;
16          43.   Costs and reasonable attorneys’ fees, and;
17          44.   Any other relief that this Honorable Court deems appropriate.
18                                   JURY TRIAL DEMAND
19          45.   Plaintiff demands a jury trial on all issues so triable.
20                                           RESPECTFULLY SUBMITTED
21

22      Dated: April 29, 2020           By: /s/ Carlos C. Alsina-Batista
                                            Carlos C. Alsina-Batista
23                                          CA Bar No. 327286
24
                                            Attorney for Plaintiff, Kylie Galletti

25


                                              -9-
